DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 24-238 directed to claims non-elected without traverse.  Accordingly, claims 24-28 are cancelled herein.
Terminal Disclaimer
The terminal disclaimer filed on 2/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,603,814 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

		Cancel claims 24, 25, 26, 27, and 28.

Reasons for Allowance
Claims 1 and 3-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or make obvious a honeycomb extrusion die with the required slot widths, divots, and constant width after the divots, nor the method using the claimed die.  The closest prior art is:
Abe, US 20040131512, teaches a honeycomb with different wall widths, however it is made by piecing together those sections, not a unitary extrusion.
Brew, US 20140060253, teaches the divot and constant width after the divot but does not teach the relation between W1 and W2.
Nate, US 20050147707, teaches pins with different adjacent slot widths, but the different slot width occurs at the edge of the die and not another pin.
Shindo, US 8128395, teaches the claimed relation between W1 and W2 but is silent to divots or the constant width after a divot.
The prior art teaches the individual pieces of the claimed die and method of using, but there is no teaching or motivation to combine these references to end up at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743